Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 7-10, and 12-14 are pending.  Claims 2-5, 6, 11, and 15-19 have been canceled.  Note that, Applicant’s amendment and Applicant’s arguments filed 7/20/22 have been entered.  
Objections/Rejections Withdrawn
	The following objections/rejections set forth in the Office action mailed 4/20/22 have been withdrawn:
	The rejection of claims 1, 7-10, and 12-14 under 35 U.S.C. 102(a)(1) as being anticipated by WO2017/004343, has been withdrawn.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7-10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over WO2017/004343.
‘343 specifically teaches a granular laundry composition containing 0.1% of fluorescent brightener 2 which is Tinopal CBS-X and the same as recited by the instant claims, 1.2% by weight of microcapsules which have 90% by weight of a core which is perfume, and 10% of a wall wherein Celvol 540 polyvinyl alcohol is used to make the wall material along with tert butyl amino ethyl methacrylate monomers which are then polymerized.  Additionally, ‘343 teaches that the granular composition contains 19.5% by weight of linear alkyl benzene sulfonate  Note that, the Examiner asserts that the microcapsules as specifically taught by ‘343 would clearly fall within the benefit agent capsules as recited by the instant claims.  See pages 55-80, specifically pages 78-81.  Note that Celvol 540 as taught by ‘343 is the same as Celvol 549 listed on page 11, line 29 of the instant specification.   The composition may be in the form of a liquid and may be a heavy-duty liquid laundry detergent, etc.  See page 36, lines 20-35.  ‘343 exemplifies heavy-duty liquid laundry detergents containing water and 0.2%, 0.1%, 0.05%, etc., of fluorescent brightener, perfume microcapsules, etc., which clearly suggests fabric treatment compositions in liquid form containing a perfume microcapsules and fluorescent brightener (for example, Tinopal CBS-X as recited by the instant claims) as recited by the instant claims. 
‘343 does not teach, with sufficient specificity, a liquid composition containing benefit agent capsules, a biphenyl brightener, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Nonetheless it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a liquid composition containing benefit agent capsules, a biphenyl brightener, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of ‘343 suggest a liquid composition containing benefit agent capsules, a biphenyl brightener, and the other requisite components of the composition in the specific amounts as recited by the instant claims. 
Response to Arguments
With respect to the rejection of the instant claims using WO2017/004343, Applicant states that ‘343 does not specifically teach the presently claimed combination, namely PVOH/polyacrylate-based perfume capsules coupled with a particular biphenyl brightener in liquid form.  Additionally, Applicant states that while Example 30 of ‘343 includes fluorescent brightener, the example does not indicate which specific brightener is present.  
In response, note that, the Examiner asserts that ‘343 exemplifies granular compositions containing PVOH/polyacrylate-based perfume capsules coupled with a particular biphenyl brightener.  Additionally ‘343 generally teaches that laundry compositions may be in various forms including liquids and exemplifies heavy duty liquid laundry detergents contain fluorescent brighteners, such that ‘343 clearly suggests compositions in liquid form containing a perfume microcapsules and fluorescent brightener (for example, Tinopal CBS-X as recited by the instant claims) as recited by the instant claims.  Thus, the Examiner asserts that the teachings of ‘343 are sufficient to render the claimed invention obvious under 35 USC 103.     
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312. The examiner can normally be reached M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/G.R.D/August 31, 2022